            Case 3:20-cv-05007-MJP-MLP Document 66 Filed 03/23/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    CHARLES V. FARNSWORTH,

 9                                   Plaintiff,             Case No. C20-5007-MJP-MLP

10            v.                                            ORDER GRANTING STIPULATED
                                                            MOTION TO STAY PROCEEDINGS
11    TEDDI ARMSTRONG, et al.,                              FOR 90 DAYS

12                                   Defendants.

13

14          This is a civil rights action brought under 42 U.S.C. § 1983. Currently pending before the

15   Court are Plaintiff’s motion for an extension of the Court’s scheduling order (dkt. # 59),

16   Plaintiff’s motion to compel discovery (dkt. # 61), and the parties’ stipulated motion to stay these

17   proceedings for 90 days (dkt. # 62). Because it appears that a ruling on the parties’ stipulated

18   motion to stay the proceeding will moot the other two pending motions, the Court will focus its

19   attention on that motion.

20          The parties indicate in their stipulated motion to stay that they met via telephone on

21   February 26, 2021 and agreed that a 90-day stay would be beneficial to all parties and to the

22   Court. (Dkt. # 62). In support of the proposed 90-day stay, the parties cite to Plaintiff’s

23
     ORDER GRANTING STIPULATED
     MOTION TO STAY PROCEEDINGS
     FOR 90 DAYS - 1
            Case 3:20-cv-05007-MJP-MLP Document 66 Filed 03/23/21 Page 2 of 3




 1   anticipated transfer to a new facility which Plaintiff believes may interfere with his ability to

 2   access his property, to difficulties posed by the COVID-19 pandemic and related precautions

 3   which have limited Plaintiff’s access to the law library, and to the imminent departure of

 4   Defendants’ counsel from the Attorney General’s Office necessitating the substitution of a new

 5   Assistant Attorney General to represent Defendants. (Dkt. # 62-1, ¶¶ 3-4.) The parties indicate

 6   that during their telephone meeting they also discussed the concerns raised by Plaintiff in his

 7   pending motion to compel and agreed that they could continue their communications regarding

 8   discovery during the proposed stay and attempt to resolve the issues raised in Plaintiff’s motion.

 9   (Id., ¶ 4.) Plaintiff agreed to withdraw his motion to compel in light of the requested stay. (Id.)

10          While the stay requested by the parties is somewhat unusual, it appears that, given the set

11   of factors cited by the parties, some delays in this action are inevitable and extensions of the

12   current deadlines for discovery and dispositive motions will be necessary. As the parties have

13   committed to continue working cooperatively during the proposed stay to resolve outstanding

14   discovery issues, the Court is amenable to staying this action for the brief period requested by the

15   parties. At the conclusion of that period, the Court will issue an amended scheduling order

16   establishing new deadlines for the completion of discovery and for the filing of dispositive

17   motions.

18          Based on the foregoing, the Court hereby ORDERS as follows:

19          (1)     The parties’ stipulated motion to stay these proceedings (dkt. # 62) is GRANTED.

20   This action will be STAYED until June 21, 2021.

21          (2)     The deadlines set forth in the Court’s Pretrial Scheduling Order (dkt. # 51) are

22   STRICKEN. The Court will enter a new scheduling order once the stay is lifted.

23
     ORDER GRANTING STIPULATED
     MOTION TO STAY PROCEEDINGS
     FOR 90 DAYS - 2
           Case 3:20-cv-05007-MJP-MLP Document 66 Filed 03/23/21 Page 3 of 3




 1          (3)    Plaintiff’s motion for an extension of the existing scheduling order (dkt. # 59),

 2   and Plaintiff’s motion to compel (dkt. # 61) are STRICKEN as moot.

 3          (4)    The Clerk is directed to send copies of this Order to Plaintiff, to counsel for

 4   Defendants, and to the Honorable Marsha J. Pechman.

 5          Dated this 23rd day of March, 2021.

 6

 7                                                        A
                                                          MICHELLE L. PETERSON
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING STIPULATED
     MOTION TO STAY PROCEEDINGS
     FOR 90 DAYS - 3
